Case 2:20-cr-00199-WJM Document 38 Filed 09/16/21 Page 1 of 1 PagelD: 100

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA ~ Crim, No. 20-199
v
LAKIESTE WELCH - 4 ORDER

This matter having come before the Court on the Report and Recommendation of
the United States Magistrate Judge filed in this matter, which was submitted as a result of
this Court having referred this cause to the Magistrate Judge for the purpose of
conducting a plea proceeding under Fed. R. Crim. P. 11; and the Court having reviewed
the Report and Recommendation, as well as the transcript of the proceedings on August
12, 2021; and there being no objection to the Report and Recommendation timely filed
pursuant to 28 U.S.C. § 636(b); and the Court finding the Report and Recommendation is
neither clearly erroneous nor contrary to law; and the Court hereby finding that the
Report and Recommendation should be approved and adopted and the defendant’s guilty
plea accepted,

ITIS ON THIS/S J olent 2021

ORDERED that the Report and Recommendation of the United States Magistrate
Judge is approved and adopted; and

IT IS FURTHER ORDERED that the defendant’s guilty plea is accepted and a

judgment of guilt to Count One of the Indictment shall be entered.

   

ARTINI, USDJ
